                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 DEANTHONY PERRY,                                  )
                                                   )
               Plaintiff,                          )
                                                   )
 v.                                                )        No.:    3:20-CV-234
                                                   )
 TENNESSEE DEPARTMENT OF                           )       Judge Collier
 CORRECTION, MICHAEL PARRISH,                      )
 STACY OAKS, and MORGAN COUNTY                     )
 CORRECTIONAL COMPLEX,                             )
                                                   )
               Defendants.                         )

                                  MEMORANDUM OPINION

       Plaintiff Deanthony Perry has filed a motion to voluntarily dismiss this pro se prisoner’s

civil rights action for violation of 42 U.S.C. § 1983 [Doc. 5], asserting that the initiating paperwork

was forged by another inmate [Id.].

       Plaintiff’s motion was filed before the Court screened his complaint in accordance with the

Prison Litigation Reform Act. Accordingly, no Defendant has appeared or answered in this cause.

Federal Rule of Civil Procedure 41(a)(1)(A)(i) provides that a movant is permitted to voluntarily

dismiss an action without a court order by filing “a notice of dismissal before the opposing party

serves either an answer or a motion for summary judgment[.]” Unless otherwise stated, such a

dismissal is without prejudice. Fed. R. Civ. P. 41 (a)(1)(B). Because a properly filed notice of

voluntary dismissal is self-effectuating, see Aamot v. Kassel, 1 F.3d 441, 445 (6th Cir. 1993),

Plaintiff’s motion [Doc. 5] will be GRANTED, and this action will be DISMISSED WITHOUT

PREJUDICE. Plaintiff’s motion to proceed in forma pauperis [Doc. 1] will be DISMISSED AS

MOOT.

       An appropriate order will enter.




Case 3:20-cv-00234-CLC-HBG Document 6 Filed 06/11/20 Page 1 of 2 PageID #: 16
                                          /s/
                                          CURTIS L. COLLIER
                                          UNITED STATES DISTRICT JUDGE




                                      2
Case 3:20-cv-00234-CLC-HBG Document 6 Filed 06/11/20 Page 2 of 2 PageID #: 17
